Case 19-27439-MBK             Doc 1751      Filed 04/10/21 Entered 04/10/21 18:04:32                     Desc Main
                                          Document      Page 1 of 2



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1


LOWENSTEIN SANDLER LLP
Kenneth A. Rosen, Esq.
Mary E. Seymour, Esq.
Joseph J. DiPasquale, Esq.
Jennifer B. Kimble, Esq.
Arielle B. Adler, Esq.
One Lowenstein Drive
Roseland, New Jersey 07068
(973) 597-2500 (Telephone)
(973) 597-2400 (Facsimile)

Counsel to the Debtor and
Debtor-in-Possession

In re:                                                                Chapter 11

HOLLISTER CONSTRUCTION SERVICES, LLC,1                                Case No. 19-27439 (MBK)

                           Debtor.                                    Hearing Date and Time: April 15,
                                                                      2021 at 11:30 a.m. (EST)


                                NOTICE OF FILING OF PLAN SUPPLEMENT

         PLEASE TAKE NOTICE that on March 10, 2021, Hollister Construction Services, LLC,
  the debtor and debtor-in-possession (the “Debtor”), filed the Debtor’s First Amended Plan of
  Liquidation [Docket No. 1703] (as further modified, supplemented, and amended, the “Plan”)2;

          PLEASE TAKE FURTHER NOTICE that in connection with the Plan, the Debtor
  hereby files the Plan Supplement, which is attached hereto as Exhibit 1. Included within the
  attached Plan Supplement are (i) Schedule B to the Plan which consists of the form of Liquidating
  Trust Agreement; and (ii) Schedule C to the Plan which consists of the Statement Regarding
  Project Completion.




  1
    The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
  Construction Services, LLC (5404).
  2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan. The
  rules of interpretation set forth in Article I of the Plan shall apply to this Plan Supplement.


  37322/2
  04/10/2021 208866319.2
Case 19-27439-MBK        Doc 1751     Filed 04/10/21 Entered 04/10/21 18:04:32            Desc Main
                                    Document      Page 2 of 2



         PLEASE TAKE FURTHER NOTICE that the Debtor reserves the right, subject to the
 terms and conditions set forth in the Plan, to alter, amend, modify, or supplement any document
 in the Plan or Plan Supplement at any time prior to the Confirmation Hearing.

         PLEASE TAKE FURTHER NOTICE that copies of the Plan, the Disclosure Statement,
 this Plan Supplement and other documents filed in this chapter 11 case are available free of charge
 by visiting https://cases.primeclerk.com/hcs/Home-Index or by calling 1-877-487-1963 (toll free)
 or by e-mail at HCSteam@PrimeClerk.com. You may also obtain copies of any pleadings by
 visiting the Court’s website at https://ecf.njb.uscourts.gov. A PACER password is needed to
 access documents on the Court’s website.

 Dated: April 10, 2021                        LOWENSTEIN SANDLER LLP

                                              /s/ Kenneth A. Rosen
                                              Kenneth A. Rosen, Esq.
                                              Mary E. Seymour, Esq.
                                              Joseph J. DiPasquale, Esq.
                                              Jennifer B. Kimble, Esq. (pro hac vice)
                                              Arielle B. Adler, Esq.
                                              One Lowenstein Drive
                                              Roseland, New Jersey 07068
                                              (973) 597-2500 (Telephone)
                                              (973) 597-2400 (Facsimile)
                                              krosen@lowenstein.com
                                              mseymour@lowenstein.com
                                              jdipasquale@lowenstein.com
                                              jkimble@lowenstein.com
                                              aadler@lowenstein.com

                                              Counsel to the Debtor and Debtor-in-Possession




                                                 -2-
